Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response filed on August 24, 2022 is acknowledged.  One page of amended drawings and five pages of amended claims were received on 8/24/2022.  The drawings have been amended such that they are no longer objected to.  Claim 1 has been amended.  Claims 3 and 7-8 have been cancelled.  Claim 1 has been amended such that it is no longer objected to.  Claim 1 has been amended to incorporate allowable subject matter from cancelled Claim 3.
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered, unless noted otherwise on previously provided References Cited Form PTO-892. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Y. Mah on 8/30/2022.
The application has been amended as follows: 
Claim 1 (Line 29) “…the fuel storage chamber, and…”
Replacing the word “change” with “chamber” corrects an apparent scrivener’s error and ensures proper antecedent basis. 
Allowable Subject Matter
Claims 1-2, 4, and 6 are allowable.
The following is an examiner’s statement of reasons for allowance: The prior art of US PGPUB 2016/0097358 A1 to Miyake et al. (“Miyake”) in view of JP-2015232334-A to Ito et al. (“Ito”) fails to teach, disclose, or suggest, in combination with other limitations recited in independent Claim 1: a stopper member that contacts the movable core to restrict movement of the movable core in the direction away from the nozzle hole, wherein the movable core has a third core contact surface that contacts the stopper member and is located outside the fuel storage chamber, and the first core contact surface, the second core contact surface and the third core contact surface have the communication groove.
As to Claim 1, Miyake discloses a fuel injection valve (See Fig. 1) comprising: 
a valve body (See Annotated Fig. 2A, the valve body consists of 114A, 114B, and 114C) that opens and closes a nozzle hole (Fig. 3A #10 “fuel injection port”) for injecting a fuel (See Paragraph 0034, See Fig. 2A showing a closed position and Fig. 2C showing an open position); 
a fixed core (Fig. 2A #107 “fixed core’) that generates a magnetic attraction force upon energization of a coil (See Paragraph 0042); 
a movable core (Fig. 2A #102 “anchor”) that is attracted and moved by the fixed core in a direction away from the nozzle hole (See Paragraph 0042, See Fig. 2A compared to Fig. 2C), the movable core coming into contact with the valve body when the movable core is moved by a predetermined distance to cause the valve body to start a valve opening operation (See Fig. 2C); 
a spring (Fig. 2A #110 “spring”) that is elastically deformed by the valve opening operation of the valve body and exerts a valve closing elastic force that causes the valve body to perform a valve closing operation (See Paragraphs 0035-0038, See Fig. 2A compared to Fig. 2C); and 
a cup (Fig. 2A #152 “second valve body”) that is movable relative to the valve body (See Fig. 2A compared to Fig. 2C) and transmits the valve closing elastic force to the valve body by relatively moving toward the nozzle hole and contacting the valve body (See Fig. 2A and Paragraph 0038), wherein 
the movable core includes a first core contact surface that contacts the valve body at the predetermined distance the movable core is moved in the direction away from the nozzle hole (See Annotated Fig. 2), and a second core contact surface that contacts the cup when moving in the direction away from the nozzle hole (See Annotated Fig. 2C), 
the movable core, the cup and the valve body form a fuel storage chamber (See Annotated Fig. 2A) in which fuel is accumulated when the valve body closes the nozzle hole, the fuel storage chamber being surrounded by the movable core, the cup and the valve body (See Annotated Fig. 2C), and 
the first core contact surface is located inside the fuel storage chamber (See Annotated Fig. 2A and Annotated Fig. 2C), a portion of the cup, which contacts the second core contact surface, separates an inside space of the fuel storage chamber from an outside space (See Annotated Fig. 2A and 2C).
Regarding Claim 1, Miyake does not disclose wherein the first core contact surface and the second core contact surface have a communication groove through which the inside space of the fuel storage chamber communicates with the outside space.
However, Ito discloses a fuel injection valve (See Fig. 1) comprising: 
a valve body (Fig. 2 #40) that opens and closes a nozzle hole (Fig. 1 #311) for injecting a fuel (See Machine Translation of Description Paragraph 0025); 
a fixed core (Fig. 2 #60) that generates a magnetic attraction force upon energization of a coil (See Machine Translation of Description Paragraph 0030); 
a movable core (Fig. 2 #50) that is attracted and moved by the fixed core in a direction away from the nozzle hole (See Machine Translation of Description Paragraph 0030), the movable core coming into contact with the valve body when the movable core is moved by a predetermined distance to cause the valve body to start a valve opening operation (See Machine Translation of Description Paragraph 0030 and Fig. 2); 
a spring (Fig. 1 #81 that is elastically deformed by the valve opening operation of the valve body and exerts a valve closing elastic force that causes the valve body to perform a valve closing operation (See Machine Translation of Description Paragraph 0031); and 
a cup (Fig. 1 #90), wherein 
the movable core includes a first core contact surface (Fig. 2 #53) that contacts the valve body at the predetermined distance (See Machine Translation of Description Paragraph 0030),
the movable core, the cup, and the valve body form a fuel storage chamber (See Annotated Fig. 2) in which fuel is accumulated when the valve body closes the nozzle hole (See Machine Translation of Description Paragraphs 0044-0045), the fuel storage chamber being surrounded by the movable core, the cup and the valve body (See Annotated Fig. 2), and 
the first core contact surface is located inside the fuel storage chamber (See Annotated Fig. 2),
wherein the first core contact surface has a communication groove  (Fig. 2 #55) through which the inside space of the fuel storage chamber communicates with the outside space (See Annotated Fig. 2 and Machine Translation of Description Paragraphs 0044-0045). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the movable core of Miyake such that it has a communication groove through which the inside space of the fuel storage chamber communicates with the outside space, as taught by Ito, for the purpose of controlling the speed of the movable core (See Machine Translation of Description Paragraph 0044).  Making such a modification would result in the first core contact surface and the second core contact surface of the movable core having the communication groove.
	Regarding Claim 1, the fuel injection valve of Miyake in view of Ito as applied above discloses a stopper member (Miyake Fig. 2A #153 “stroke stopper”), however the fuel injection valve being configured such that the stopper member contacts the movable core to restrict movement of the movable core in the direction away from the nozzle hole, wherein the movable core has a third core contact surface that contacts the stopper member and is located outside the fuel storage chamber, and the first core contact surface, the second core contact surface and the third core contact surface have the communication groove is not disclosed.  The stopper member of Miyake is located above the cup and does not come in contact with the movable core.  
	Regarding Claim 1, one having ordinary skill in the art before the effective filing date of the claimed invention would not be motivated to reconfigure the fuel injection valve of Miyake in view of Ito or other prior art such that the stopper member contacts the movable core to restrict movement of the movable core in the direction away from the nozzle hole, wherein the movable core has a third core contact surface that contacts the stopper member and is located outside the fuel storage chamber, and the first core contact surface, the second core contact surface and the third core contact surface have the communication groove is not disclosed, as there is no prior teaching in Miyake, Ito, or other prior art that indicates that making such a modification would be an obvious design choice.
	Claims 2, 4, and 6 depend from Claim 1, therefore they are also deemed allowable.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    PNG
    media_image1.png
    957
    680
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    930
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    665
    765
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN EDWARD SCHWARTZ whose telephone number is (571)272-1770.  The examiner can normally be reached on Monday - Friday 9:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN EDWARD SCHWARTZ/Examiner, Art Unit 3752 
August 30, 2022

/CODY J LIEUWEN/Primary Examiner, Art Unit 3752